Citation Nr: 0937971	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  09-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in August 2009, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R.           § 20.700(e) (2009).  A transcript of the 
hearing is associated with the claims file.

After the hearing, the Veteran submitted additional evidence 
in support of his appeal, along with a waiver of his right to 
have the evidence initially considered by the RO.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A.      § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD, however, requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD, as he believes this condition arose as a 
result of traumatic incidents during his active duty service.  
In particular, the Veteran alleges that his current 
psychiatric condition stems from his flight line service and 
an incident where he witnessed another airman's death when he 
walked into a plane's propellers.

In various written statements, and in his August 2009 Board 
hearing testimony, the Veteran asserted that he witnessed a 
man's death when the airman accidentally walked into the 
propeller of an aircraft.  He indicated that he did not know 
the airman, and that they were not members of the same unit, 
but he was stationed at McCoy Air Force Base at the time of 
the death.  He stated that he saw the man pull up in front of 
a C-121 airplane, and then witnessed what he thought was 
debris as the airman was mutilated by the plane's propeller.  

The Veteran's service personnel records indicate that he was 
stationed at the McCoy Air Force Base as a jet engine 
mechanic beginning in October 1961 until July 1965.  The 
record also contains the historical records of 966th Airborne 
Early Warning and Control Squadron from December 1962.  These 
records indicate that a member of the unit was fatally 
injured in a flight line accident on December 15, 1962 at 
McCoy Air Force Base.  Further details of the accident 
reflect that the airman inadvertently walked into the number 
four propeller of an RC-121 type aircraft that was being run-
up to check the aircraft's system.

The United States Court of Appeals for Veterans Claims has 
held that, in reporting stressors, the Veteran is not 
required to corroborate "every detail," such as his 
proximity to and participation in attacks; rather, the fact 
that he was stationed with a unit present during such attacks 
"would strongly suggest" exposure.  Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002).  While the case at hand does 
not involve combat, the reasoning warranted in this case is 
similar.  The Board notes that the record establishes that 
the Veteran was stationed at the McCoy Air Force Based as 
part of the 4047th Field Maintenance division during the time 
of the alleged plane accident.  Moreover, the Veteran 
accurately described the nature of the incident and type of 
plane involved, as confirmed by unit histories.  He also 
provided his account of the incident in 2006, well before the 
corroborating unit histories were submitted in 2008, 
suggesting that he had first-hand knowledge of the incident.  
Thus, when viewed in the light most favorable to the Veteran, 
these records suggest that the Veteran was present and 
exposed to the traumatic accident, even though his presence 
was not specifically identified.

The record also establishes that the Veteran has been 
diagnosed with PTSD.  A VA outpatient treatment record entry 
from May 2006 notes an impression of PTSD and lists symptoms 
such as nightmares, intrusive thoughts, and disturbed 
interpersonal relations.  A statement from the Veteran's Vet 
Center counselor indicates that the Veteran has been 
struggling with PTSD.  In a November 2008 VA examination, the 
examiner concluded by diagnosing the Veteran with PTSD.

The November 2008 VA examination also links the Veteran's 
diagnosis of PTSD to his flight line experiences while in 
service.  The examiner noted that although the Veteran did 
not complete any combat tours of duty, he did work on the 
flight line where his job was dangerous and on one occasion 
he witnessed a man's death as he was "chopped up" by a 
propeller.  She found that these incidents were certainly 
traumatic enough to induce symptoms of PTSD.  She also 
indicated that given that the Veteran was having intrusive 
thoughts and dreams about these incidents, it was at least as 
likely as not related to these experiences.

In sum, the evidence of record, when viewed in a light most 
favorable to the Veteran, contains medical evidence 
establishing a diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.  The claim is thus granted 
in full.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


